Citation Nr: 1126050	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for memory loss.  

5.  Entitlement to service connection for an organic mental disorder, also characterized as cognitive and emotional dysfunction, to include claimed as secondary to impaired visual acuity with post traumatic central scotoma of the right eye.   

6.  Entitlement to an evaluation in excess of 30 percent for impaired visual acuity with post traumatic central scotoma of the right eye.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1964 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and October 2008, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note that the file contains a change of address of the Veteran received in 2011, reflecting that he has moved from Florida to Ohio.  

The appellant presented testimony at a hearing held at the Regional Office in December 2007.  A transcript of that hearing is on file.   

As mentioned by the Veteran's attorney in correspondence dated in April 2011 there is some overlapping involving several of the Veteran's service connection claims on appeal.  In that statement, she specifically provided argument involving the service connection claim for a cognitive/emotional condition, and indicated that symptoms related to this condition included fatigue and memory loss.  She did not provide any arguments specifically addressing service connection claims for memory loss and chronic fatigue as independent claims.  In this regard, the Board points out that the more general and comprehensive service connection claim for an organic mental disorder essentially encompasses and contemplates symptoms of memory and sleep impairment, as well as fatigue, in the applicable rating criteria found at under the General Formula for rating mental disorders found at 38 C.F.R. § 4.130, Codes 9201-9435, which includes code 9237 used for the evaluation of organic mental disorders.

While the service connection claims for memory loss and chronic fatigue have not been formally withdrawn, the Veteran's attorney has recognized memory loss and fatigue as symptoms of a separately claimed cognitive/emotional disorder and requested consideration of those symptoms in conjunction with that claim.  As such, the Board finds that in the interest of clarity the claims for memory loss and fatigue should be dismissed without prejudice, so that these manifestations can be considered in conjunction with the pending claim for cognitive/emotional disorder which is being remanded herein for additional development.   

The Board also notes that a TDIU claim is on appeal, this claim is inextricably intertwined with two service connection claims and an increased rating claim being remanded.  In this regard, if service connection is granted for either or both conditions, and a disability rating assigned, this may impact whether the Veteran's TDIU should be considered on a schedular or extraschedular basis under 38 C.F.R. § 4.16(a)(b).  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Also potentially applicable to the TDIU claim are the ratings to be assigned for the pending increased rating claim for a right eye disorder, and the evaluation to be assigned for headaches, for which service connection has been established by virtue of this decision.  Accordingly, adjudication of the Veteran's TDIU claim is deferred pending the adjudication and disposition of the aforementioned service connection and increased rating claims, and these matters are further discussed in the Remand.

The service connection claims for hypertension and for an organic mental disorder, also characterized as cognitive and emotional dysfunction, the increased rating claim for a right eye disability, and the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The file contains a current clinical diagnosis of migraine headaches; this condition was treated in service, and chronicity and continuity of symptomatology is shown in and since active service.

2.  The Veteran's claimed memory loss is a symptom which is not recognized by VA an independent disability ratable of its own accord (in the absence of evidence of Gulf War service), and does not in and of itself, constitute a valid claim for service connection.  

3.  The evidence of record does not show that the Veteran has been diagnosed with chronic fatigue syndrome; the Veteran's claimed chronic fatigue is a symptom which is not recognized by VA an independent disability ratable of its own accord (in the absence of a diagnosis of chronic fatigue syndrome and/or evidence of Gulf War service), and does not in and of itself, constitute a valid claim for service connection. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for migraine headaches, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The appeal of the issue of entitlement to service connection for memory loss is dismissed without prejudice.  38 U.S.C.A. § 7105.

3.  The appeal of the issue of entitlement to service connection for chronic fatigue is dismissed without prejudice.  38 U.S.C.A. § 7105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims (being adjudicated herein on the merits) in January 2006, August 2007, and December 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran has also, in August and December 2007 been provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  Subsequent adjudication of the claims on appeal was undertaken in a Statement of the Case (SOC) issued in June 2007 and in a Supplemental SOC issued in November 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records were obtained.  Records from the Social Security Administration (SSA) were sought and available records were associated with the file.  Although an SSA decision did not accompany those records, this fact is non-prejudicial inasmuch as one of the three claims being adjudicated herein is being granted.  The other two claimed conditions are essentially symptoms of a larger claim, also in appellate status, and the overlapping relationship between these claims was acknowledged by the Veteran's attorney herself (April 2011 statement).  Hence, those claims are being dismissed herein, without prejudice.  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

SERVICE CONNECTION CLAIMS

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Factual Background

All of the Veteran's claimed conditions being addressed at this time (headaches, memory loss and chronic fatigue) are essentially claimed as attributable to an injury which occurred in service.  For the sake of clarity and simplicity, the factual background relating to these claims will be presented once, with the merits of each claim being separately analyzed.  The Board notes that all of the aforementioned service connection claims were filed in October 2005.

The STRs are negative for any clinical abnormalities as shown on the enlistment examination report of October 1964.  An entry dated in March 1966 reflects that the Veteran fell down some steps, sustaining swelling to the right eye and resulting in two broken teeth.  A record dated in early May 1966 indicates that the Veteran was hit in the right eye causing a hematoma and that he had complaints of impaired vision.  When seen by optometry in May 1966, left eye vision was 20/20 and right eye vision was 20/800, with the presence of a central scotoma of the right eye was noted.  Probable optic nerve injury was diagnosed.  In mid-May 1966, the Veteran was seen for complaints of continuous headaches.  He was seen again in August 1966 for complaints of frontal headaches, at which time he gave a history of a skull fracture at age seven with a history of having headaches since childhood.  In December 1966, the Veteran was seen after he sustained a blow over the right eye during a football game, and complained that his right eye vision was almost gone.  Examination revealed light perception only in the right eye.  Progressive optic atrophy was diagnosed.  Records reflect that the Veteran had a permanent profile as a result of poor vision of the right eye due to damage to the retina and optical nerve.  It does not appear that clinical evaluation was completed as shown by the October 1967 separation examination report.

VA examination reports of December 1967 and April 1977 fail to include any complaints or clinical findings relating to memory loss or fatigue.  

By rating action of April 1968, service connection was established for impaired vision of the right eye with central scotoma.  In an October 2008 rating action, service connection was also established for dental treatment resulting from trauma to teeth 25 and 26.

In a statement provided in February 1999, the Veteran noted that since being injured in service, he had suffered from frequent, severe headaches, which were incapacitating about once a month.  

The file contains a private neuropsychiatric report dated in July 2000.  The report indicated that the Veteran was involved in an accident which took place at Sea World in April 2000, at which time a patio umbrella struck the Veteran in the head. He had complaints of pain and headaches and was treated at an emergency room and discharged, but had to return due to headaches.  One week later, he was involved in a motor vehicle accident (MVA).  He reported that since those accidents, he had experienced cognitive problems, speech and memory deficits, and was sleeping excessively.  An unremarkable history of head trauma during childhood and in service was noted.  Excessive alcohol use and recreational drug use were also mentioned.  The clinical presentation was suggestive of mild depression and anxiety.  Testing revealed no significant cognitive weaknesses.  Average performing in memory was noted.  

VA records include an entry dated in July 2003 indicating that the Veteran had experienced headaches since 1966 when he was injured in service.  A medical history of a head injury in 1966 was noted.  Chronic headaches were diagnosed.  

The Veteran underwent a VA psychiatric evaluation in August 2003, at which time it was noted that episodes of depression had started 2 to 3 years previously, when the Veteran was hit in the head by a patio umbrella at Sea World, followed by him being involved in an MVA a week later.  There were no complaints of memory loss or fatigue recorded.  Examination revealed that memory and concentration were intact.  An entry dated in December 2003 indicated that the Veteran was focused on short-term memory and concentration problems.  Examination revealed subjective impairment of memory/concentration.  An entry dated in July 2004 indicates that the Veteran was seen for depression following just losing his job. Initially he reported that he was fired due to short-term memory problems, later explaining that it was due to his supervisor wanting to take advantage of business leads.  Examination revealed subjective impairment of memory/concentration.  Depressive disorder and alcohol dependence were diagnosed.

VA records also include a January 2005 record indicating that the Veteran was primarily being seen due to complaints of memory loss first experienced 3 years previously following sustaining head trauma.  He also complained of feeling tired when he got up and of daytime somnolence.  It was noted that Provigil had been prescribed for memory loss.  The diagnoses included memory loss and possible sleep apnea.  A June 2005 record reveals that an MRI study of the brain showed possible retrocerebellar arachnoid cyst.  A September 2005 neurology record notes that the Veteran gave a 6-year history of memory problems and a history of head trauma in 2000.  An assessment of memory loss, suspect pseudodementia related to depression v. organic brain syndrome secondary to substance abuse, was made.

When seen by VA in May 2006, the Veteran indicated that he first noticed symptoms of memory loss after a fall in service, but report that these symptoms resolved.  He then indicated that during the past 10 years he had again noticed progressive memory loss resulting in losing two jobs.  The diagnoses included memory loss.  The file contains a report of a May 2006 CT scan of the head which revealed only age related changes.  The report indicated that no cause for memory loss was shown on CT scan or in the blood work, which was entirely normal.  When seen in August 2006, the Veteran gave a 15-year history of memory loss.  The record gave a history of remote head trauma in service, with a brief period of memory loss which resolved completely.  An assessment of progressive memory loss was made and the examiner indicated that depression and narcotic medications could be contributing to this.  

When seen by VA in September 2006, the Veteran had complaints of migraine headaches, and gave a history of having them for years.  Diagnoses included migraine headaches and memory loss.  A neurology record of December 2006 references findings made upon an MRI study which revealed the presence of enlarged ventricles.  A March 2007 neurology note references the Veteran's complaints of headaches and memory trouble since the early 1990's.  It was documented that the Veteran was snoring quite a bit at night and that obstructive sleep apnea could be causing these symptoms.  It was noted that the Veteran did not have memory impairment which was consistent with "NPH" and that poor effort was shown on neuropsychiatric testing with no demonstrable memory problem.  A sleep study was recommended.  When evaluated in June 2007, bipolar or personality disorder were suspected and mental health consultation and evaluation were recommended.

Lay statements from the Veteran's family members were presented for the record attesting to his having long-standing symptoms of headaches, sleep impairment and memory loss.

The file contains a private polysomnogram report of September 2007.  At that time the Veteran gave a history of restless sleep, difficulty waking, frequent yawning and disorientation.  It appears that organic sleep apnea and obstructive sleep apnea were diagnosed.  

The Veteran presented testimony at a hearing held at the RO in December 2007.  At that time, he indicated that he experienced memory problems and headaches chronically and continually since service and reported being treated for memory problems shortly after service by a family doctor, Dr. Y., until he died in the 1970's.  The Veteran did not know if chronic fatigue had ever been diagnosed, but mentioned having problems with fatigue in and since service, which had caused him to lose several jobs.  The Veteran reported that he filed for Social Security benefits in September or October 2007, first described as disability related, then described as age related.  

SSA records are on file and reveal that the Veteran underwent evaluation in November 2007, at which time the Veteran indicated that he was applying for disability benefits due to conditions including: right eye blindness; headaches; fatigue; and memory loss.  The Veteran was described as oriented and cognitively intact.  The diagnoses included mood and anxiety disorders.  

On VA general medical examination of May 2008, emotional and cognitive dysfunction secondary to head and eye injury was diagnosed. 

A VA examination for mental disorders was conducted in July 2008 and medical records were reviewed.  The Veteran gave a history of a fall in service with loss of consciousness and teeth, describing the remainder of his service period as a blur.  He also gave a history of a head injury as a child resulting in him being hospitalized, and a being hit in the head by a patio umbrella in 2000.  He reported that he did not have memory problems for 3 years following the injury in service, but began having such problems chronically since 1970 and 1971.  The examiner indicated that the Veteran's self report and test results were of questionable validity.  Major depressive disorder and panic attacks were diagnosed.  The examiner indicated that it could not be said without resort to speculation whether the Veteran had memory loss or whether this reported memory loss was due to an injury in service, noting that neuropsychiatric test results were of questionable validity but revealed improvement, with most scores in the average range. 

The file also contains a VA traumatic brain injury examination report of May 2008.  The Veteran gave a history of head trauma as a child, in service, and post-service.  A diagnosis of self-reported traumatic brain injuries during service was made.  The examiner could not refute or confirm the diagnosis, noting that the STRs mentioned eye and dental trauma in service, with no mention of head injury.  Also diagnosed were chronic daily headaches of unclear etiology with superimposed migraines.  The examiner explained that International Headache Society criteria stated that post-traumatic headaches started within 3 months after injury, and noted that it did not appear that this relationship could be established in this case.  Also diagnosed was memory loss, described as multifactorial - due to medication effect; obstructive sleep apnea; multiple head injuries; alcohol abuse; mood dysfunction and psychiatric condition.  

      A.  Service Connection - Headaches

The Veteran contends that service connection is warranted for headaches, primarily contending that these resulted from an injury sustained in service, which caused right eye damage and loss of two teeth.  

The file contains numerous diagnoses of migraine headaches made by VA from 2003 forward; as such, a current clinical disability is shown and Hickson element (1) is satisfied.

The remaining question is whether or not currently diagnosed headaches were incurred in or aggravated by the Veteran's active military service.  With respect to the second Hickson element, service incurrence, the STRs contain several entries reflecting that the Veteran had complaints of, and was treated for, headaches during service.  In this regard, the Board notes that in one such record (August 1966) the Veteran had complaints of frontal headaches, at which time he gave a history of a skull fracture at age seven with a history of having headaches since childhood.  However, there was no indication of a headache disorder on the enlistment examination report and the file does not contain clinical evidence documenting complaints, treatment or a diagnosis of headaches prior to service.  Accordingly, this claim is most appropriately evaluated on the basis of direct service incurrence, as opposed to involving the matter of aggravation of a pre-existing condition.  

Under 38 C.F.R. § 3.303(b), one method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In a statement provided in 1999, the Veteran reported that he had experienced frequent, severe headaches, since being injured in service.  The Board notes that significantly, this statement was made prior to his suffering from a head trauma and an MVA in 2000.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, it is within the Veteran's competency to report manifestations of headaches in and since service and there is no reason to question the credibility of the Veteran's account of such symptomatology, particularly since the condition at issue is uniquely personal and is documented clinical records in and post-service.  Accordingly, the file contains competent and credible lay evidence which supports a finding of chronicity and continuity of headaches since service.

The Board notes that the file contains a VA medical examination report of 2008.  At that time, chronic daily headaches of unclear etiology with superimposed migraines were diagnosed.  The examiner explained that International Headache Society criteria stated that post-traumatic headaches started within 3 months after injury, and noted that it did not appear that this relationship could be established in this case.  However, the STRs do actually reflect that headaches were complained of in May 1966 and subsequently, within 3 months of the service-connected injury affecting the right eye, which occurred in March 1966.  As such the rationale for the opinion provided was faulty with STRs actually supporting an etiological relationship, based on the aforementioned criteria referenced by the examiner.  

The Board is persuaded that that all of the elements as discussed in the Hickson case have been established in this case.  The Board could remand this case for medical opinion that provides a more detailed discussion regarding the relationship between currently diagnosed headaches and service, particularly in light of the numerous episodes of head trauma which are part of the Veteran's history.  However, given the lay and documented clinical evidence of chronicity and continuity of headaches in and since service, the Board concludes that the evidence is at least in equipoise as to the matter of to whether the currently manifested headaches are etiologically linked to service.  Accordingly, a remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.)

Resolving any doubt in favor of the Veteran, the Board concludes that service connection for headaches is warranted.  Accordingly, the claim is granted.

      B.  Service Connection - Memory Impairment

The Veteran maintains that he experiences memory loss resulting from an injury sustained in service in 1966, which caused right eye damage and loss of two teeth.  

To the extent that the claimed condition simply involves symptoms of memory loss, the Board notes that such symptoms in and of themselves do not constitute a disability, absent evidence of Gulf War service and the application of 38 C.F.R. § 3.317, not applicable here.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

As recognized by the Veteran's attorney in her April 2011 correspondence, it appears that symptoms of memory loss are relevant as part and parcel of the pending service connection claim for cognitive and emotional dysfunction, which according to the RO has evaluated under 38 C.F.R. § 4.130, diagnostic code 9237.  In this regard, memory impairment represents a symptom which is specifically included in the enumerated criteria for 30 and 50 percent ratings, under the General Formula for rating mental disorders found at 38 C.F.R. § 4.130, Codes 9201-9435, which includes code 9237 used for the evaluation of organic mental disorder.  Significantly, symptoms of memory loss are not recognized by VA an independent disability ratable of its own accord, and do not alone constitute a valid claim for service connection.

The Board here finds that the contentions regarding symptoms of memory loss do not constitute a valid claim, as there is no basis in the rating code for the grant of service-connection for symptoms of memory loss in and of themselves, and as such under 38 U.S.C.A. § 7105, this appeal is dismissed.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Such action preserves consideration of symptoms of memory loss in conjunction with the service connection claim for cognitive/emotional disorder, without prejudice or the complication of piecemeal adjudication, as is more appropriate in this case. 

	C.  Chronic Fatigue

The Veteran maintains that he experiences chronic fatigue resulting from an injury sustained in service in 1966, which caused right eye damage and loss of two teeth.  

To the extent that the claimed condition simply involves symptoms of fatigue, absent a specific diagnosis of chronic fatigue syndrome (CFS) under 38 C.F.R. § 4.88b, Diagnostic Code 6354, or evidence of Gulf War service and the application of 38 C.F.R. § 3.317, the Board finds that such symptomatology, in and of itself, does not constitute a disability for which service connection may be granted.  In the case of a diagnosis of CFS under DC 6354, such provision is a part of the schedule for ratings of infectious diseases, immune disorders, and nutritional deficiencies.  See 38 C.F.R. § 4.88b, Diagnostic Codes 6300-6354.  The evidence does not show and the Veteran has, nor does he assert, that he suffers from CFS in this context.  

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

As recognized by the Veteran's attorney in her April 2011 correspondence, it appears that symptoms of fatigue, as well as sleep impairment (which may be relevant to causing the Veteran's claimed fatigue), are relevant as part and parcel of the pending service connection claim for cognitive and emotional dysfunction.   As the RO determined, this is properly evaluated under 38 C.F.R. § 4.130, diagnostic code 9237.  In this regard, sleep impairment represents a symptom which is specifically included in the enumerated criteria for a 30 percent rating, under the General Formula for rating mental disorders found at 38 C.F.R. § 4.130, Codes 9201-9435, which includes code 9237 used for the evaluation of organic mental disorder.  Fatigue is contemplated and considered in a more general sense as related to reliability, functionality and productivity.  The Board emphasizes that symptoms of chronic fatigue, absent an underlying diagnosis such as chronic fatigue syndrome (not diagnosed in this case) are not recognized by VA an independent disability ratable of its own accord, and do not alone constitute a valid claim for service connection.  

The Board here finds that the contentions regarding symptoms of chronic fatigue do not constitute a valid claim, as there is no basis in the rating code for the grant of service-connection for symptoms of chronic  fatigue in and of themselves, and as such under 38 U.S.C.A. § 7105, this appeal is dismissed.  See 38 U.S.C.A. § 7105 (the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Such action preserves consideration of symptoms of chronic fatigue in conjunction with the service connection claim for cognitive/emotional disorder, without prejudice or the complication of piecemeal adjudication, as is more appropriate in this case. 


ORDER

Entitlement to service connection for a migraine headaches, is granted.

The appeal relating to the issue of entitlement to service connection for memory loss is dismissed without prejudice.

The appeal relating to the issue of entitlement to service connection for chronic fatigue is dismissed without prejudice.


REMAND

Additional development is warranted with respect to the Veteran's service connection claims for hypertension, and cognitive and emotional dysfunction, as well as the increased rating claim for a right eye disability.  Additionally, a pending claim for TDIU is inextricably intertwined with all of these pending claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on the TDIU issue is deferred pending the adjudication of these claims, as well as the assignment of a disability rating for headaches for which service connection was granted in the above Board decision.

Regarding the service connection claim for hypertension, the Board notes that STRs include March and May 1965 entries indicating that the Veteran's blood pressure 140/90, and that he was disqualified for airborne training due to hypertension and weight.  It appears that he was re-evaluated in May 1965, at which time blood pressure readings of 124/76 and 128/80 were made his condition was assessed as normotensive.  The October 1967 separation examination report reflects that a blood pressure reading of 120/70 was made.  

A VA hypertension examination was conducted in August 2006.  At that time, a history of hypertension diagnosed during basic training was noted and hypertension was diagnosed.  However, no medical opinion was provided addressing the etiology and onset of currently diagnosed hypertension.  Fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability/death may be associated with in-service injuries for purposes of a VA examination). Accordingly, additional development of the claim, to include providing a VA examination, is warranted.

With respect to the service connection claim for hypertension the Board points out that the Veteran and his representative also contend that this is linked to the currently claimed cognitive and emotional disorder.  In April 2011, additional evidence was presented for the file in the form of an article from www.sciencedaily.com entitled, "Depression and Anxiety Linked to Hypertension."  At this point, service connection is not in effect for a cognitive and emotional disorder, but as described below this claim, this claim too is being remanded for additional evidentiary development.  Accordingly, the VA examination should reflect consideration of this possible secondary theory of entitlement to include consideration of the aforementioned article, as will be specified in the remand directives. 

Also on appeal is a service connection claim for a cognitive and emotional disorder, claimed as resulting from an injury sustained in service, which caused right eye damage and loss of two teeth.  As service connection is currently in effect for a disability of the right eye resulting from that injury, consideration of both direct and secondary service connection is warranted.  

The Board notes that the Veteran's medical history is long and complex, including indications of multiple head trauma.  According to the record, the Veteran sustained a skull fracture as a child; during service in 1966, he was hit or fell causing a right eye injury and vision loss as well as loss of two teeth; and in 2000 he was hit in the head by a patio umbrella at Sea World and a week later was involved in a motor vehicle accident.  As noted by the Veteran's representative in April 2011 correspondence, this claim involves multiple manifestations which may include a psychiatric component, as well as symptoms such as fatigue and memory loss.  

There have been previous attempts to define and determine the etiology of the Veteran's cognitive and emotional disorder.  In May 2008, VA conducted a May 2008 examination of traumatic brain injuries.  At that time, a self reported traumatic brain injury was diagnosed and the examiner was unable to confirm or refute this diagnosis without resort to speculation.  Also conducted in July 2008 was a VA examination for mental disorders.  Depressive disorder and panic attacks were diagnosed and the examiner indicated that there was no clear nexus between depressive symptoms and the eye injury and self-reported head injury.  

The Veteran's attorney maintains that the May and July 2008 examination reports are inadequate, contending that the opinions provided were essentially incomplete and were not consistent with the evidence on file.  The Board also notes that pursuant to a Board decision rendered above, memory loss and fatigue are being considered as part and parcel of the claimed cognitive and emotional disorder, and not as separate and independent manifestations or claims.  As it has been several years since this claim was last evaluated and copious evidence and arguments have been added to the file since that time, the Board believes that a new examination addressing the manifestations and etiology/onset of the Veteran's claimed cognitive and emotional disorder is warranted.  

With respect to the increased rating claim for the right eye, the Veteran last underwent a VA eye examination in May 2008.  The Veteran's attorney has indicated that since that time, the Veteran reported that he had undergone eye examinations during the last two years (April 2011 correspondence).  Unfortunately it is not clear whether these examinations were conducted by VA or when they were scheduled.  On remand, the Board will seek additional information in this regard and request such evidence.  In the event that more recent eye evaluations are unavailable, arrangement shall be made for a new eye examination to be conducted.  

The Board also notes that effective December 10, 2008, VA revised the schedular rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The Veteran's increased rating claim involving a service-connected eye disorder, which has been pending prior to December 2008, must therefore be evaluated under both the former and revised criteria, though the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

The Veteran's service connection right eye disability, is characterized as impaired visual acuity with post traumatic central scotoma of the right eye and is evaluated under diagnostic code 6081 [scotoma, pathological, unilateral].  The previous version of Diagnostic Code 6081 (prior to December 10, 2008), provided that large or centrally located scotoma was entitled to a minimum rating of 10 percent.  A note accompanying this criteria provides that a rating may also be based on loss of central visual acuity or impairment of field vision.  The note also provided that a rating under this code was not to be combined with any other rating for visual impairment.

Since December 10, 2008, scotoma, unilateral is rated at a minimum 10 percent with scotoma affecting at least one-quarter of the visual field (quadrantanopsia) or with centrally located scotoma of any size.  Alternatively, the condition is to be evaluated based on visual impairment due to scotoma, if that would result in a higher evaluation.  See 38 C.F.R. § 4.79 (2010).  

The regulatory changes relating to rating eye disorders should be applied upon readjudication of the claim, as will be requested in the remand directives.  

The Veteran's attorney also states that the Veteran is in receipt of Social Security Administration (SSA) disability benefits and maintains that records and a determination from SSA are not on file.  A review of the file reflects that SSA records were sought in 2007 and are of record.  However, it does not appear that an SSA determination is on file, as possibly it had not yet been rendered when VA requested the SSA records.  Accordingly, SSA shall be contacted to obtain all records and decisions relating to the Veteran. 

It will be left to the discretion of the RO/AMC to undertake any additional development as related to the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to service connection claims for hypertension, and a cognitive/emotional disorder; the increased rating claim for a right eye disability; and the TDIU, that have not yet been associated with the claims file.  A specific request for information relating to any private eye examinations conducted since May 2008 should be made.  Appropriate steps should be taken to obtain any identified records.  

2.  Contact the Social Security Administration and request all pertinent documentation involving any claim for Social Security filed by the Veteran including any medical records and decisions that Social Security has pertaining to the Veteran.  These records should be associated with the claims file.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Locate and add to the file any VA eye examination reports dated subsequent to May 2008.  In addition obtain for the file the Veteran's VA treatment records dated from June 2009.

4.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed cognitive and emotional disorder, to include symptoms of memory loss and fatigue.  The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the documented pertinent medical history shall also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

A.  The examiner shall clearly identify (by diagnosis) whether the Veteran has any cognitive/emotional disorder, and if possible, should identify the symptoms and manifestations accompanying it.  

B.  If it is determined that the Veteran has a currently diagnosed cognitive/emotional disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder was (1) incurred during service or within the first post-service year; (2) or is otherwise etiologically linked to service (such as by continuity or chronicity of symptomatology).  

C) The examiner is also requested to address whether any currently diagnosed cognitive/emotional disorder is at least as likely as not (at least a 50 percent probability), caused by service-connected headaches or a disorder right eye.  

Please also discuss whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's service-connected disabilities, aggravated (i.e., permanently worsened) any cognitive/emotional disorder found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.

5.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed hypertension.  

** If possible, this examination should take place AFTER the examination requested above relating to the claimed cognitive/emotional disorder, as findings made in relation to that examination may have bearing on opinions requested which pertain to the hypertension claim.

The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the documented pertinent medical history shall also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

A.  The examiner shall clearly identify (by diagnosis) whether the Veteran has hypertension.

B.  If it is determined that the Veteran has currently diagnosed hypertension, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder was (1) incurred during service or within the first post-service year; (2) or is otherwise etiologically linked to service (such as by continuity or chronicity of symptomatology).  

C) The examiner is also requested to address whether currently diagnosed hypertension is at least as likely as not (at least a 50 percent probability), caused by any service-connected disorder (particularly a right eye disability or headaches) or by a cognitive/emotional disorder (this disorder is not yet service-connected and is pending adjudication - it has been included for the sake of completeness).  In this regard, please discuss and address the article provided by the Veteran's attorney in 2001 from www.sciencedaily.com entitled, "Depression and Anxiety Linked to Hypertension."

Please also discuss whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's service-connected disabilities as well as  a non service-connected cognitive/emotional disorder, aggravated (i.e., permanently worsened) hypertension, if found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.

6.  In the event that no VA eye examinations dated subsequent to May 2008 can be located, schedule the Veteran for a VA eye examination, to be conducted by an appropriate specialist, to assess the current severity of his service connected impaired visual acuity with post traumatic central scotoma of the right eye.  All required tests and studies should be performed as deemed necessary by the examiner.  

The examiner should specifically address the criteria provided for rating a scotoma under the present and former criteria of diagnostic code 6081, in assessing the amount of the visual field affected, and any affect the Veteran's traumatic central scotoma of the right eye may have on his visual acuity.  Any additional affects of the Veteran's service-connected impaired visual acuity with post traumatic central scotoma of the right eye on his employability should be noted.  The use of such tests, as well as the results found, should be noted in the examination report.  

7.  The basis for all opinions expressed for the above examinations should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation

8.  After the requested examinations have been completed, they should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.

9.  It is within the discretion of the RO/AMC to undertake any additional development as may be necessary, prior to adjudication of the TDIU claim. 

10.  The AMC should then readjudicate the claims.  In this regard, the service connection claims should be considered under both direct and secondary theories of entitlement, the increased rating claim for a right eye disorder should reflect consideration of both the old and new rating criteria as pertains to diagnostic code 6081, as well as consideration of 38 C.F.R. § 3.383; and the TDIU claim should be adjudicated only after adjudication of the aforementioned claims and the assignment of rating percentages (to include for headaches).  

If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


